     Case 1:21-cv-00113-NONE-JLT Document 17 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10 UNITED SPECIALTY INSURANCE
                                                      Case No. 1:21-cv-00113-NONE-JLT
   COMPANY,
11
                                                      ORDER GRANTING STIPULATION TO
                 Plaintiff,
12                                                    CONTINUE THE SCHEDULING
                                                      CONFERENCE
         v.
13                                                    (Doc. 16)
   FBT, INC, et al.,
14
                 Defendants.
15

16          The parties have stipulated to continue the scheduling conference by 30 days to allow a
17 proper conference between all of the parties to prepare for the scheduling conference. (Doc. 16 at

18 2) Thus, the Court ORDERS:

19          1.     The scheduling conference is CONTINUED to May 28, 2021 at 8:30 a.m.
20          2.     The parties SHALL file the joint scheduling report no later than May 21, 2021.
21
      IT IS SO ORDERED.
22

23      Dated:    April 6, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
